Title: From Thomas Jefferson to James and Dolley Madison and Anna Payne, 27 May 1801
From: Jefferson, Thomas
To: Madison, James,Madison, Dolley Payne Todd,Payne, Anna


               
                  May 27. 1801.
               
               Th: Jefferson was much disappointed at breakfast this morning not having till then known of the departure of mr & mrs Madison & miss Payne. he hopes they will come and dine to-day with the miss Butlers who were assured they would meet them here, and tomorrow with mrs Gallatin & mrs Mason. affectionate salutations.
            